Title: From Thomas Jefferson to John Smith, 9 September 1780
From: Jefferson, Thomas
To: Smith, John



Sir
Richmond Sep. 9. 1780.

Your favor of the 31st. came to hand yesterday. We had been apprised of the destruction of Fort Randolph soon after it happened. But it was thought that the importance of the post required that it should be rebuilt, and we have no means of doing this without the aid of militia. Besides reestablishing this post and establishing others, we expect the militia will be engaged ranging on active enterprizes against the Indians. Colo. Crocket will be ready to march in a few days. We suppose he has taken measures for  rendezvousing and marching all the militia from the several counties; this business having been confided to him.
We shall be glad if you can engage a guard for the prisoners at Winchester for a twelvemonth. We however have no authority to engage them but as militia, which you know precludes clothing. It will be a proper subject of application to the assembly who I am satisfied would give a pay equal to what it should be. There is the greater need for this as the prisoners there are likely to multiply since we have concluded to turn over all we get to the Continent. There are 50 here now to be sent there, and as many more coming from Carolina.
I am with great respect Sir Your most obedt. humble servt.,

Th: Jefferson

